                                            Case 4:19-cr-00066-YGR Document 58 Filed 08/04/20 Page 1 of 5




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT
                                   4                                  NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6   UNITED STATES OF AMERICA,                          Case No.: 4:19-cr-00066-YGR-1
                                   7               Plaintiff,                             ORDER GRANTING EMERGENCY MOTION
                                                                                          FOR COMPASSIONATE RELEASE FROM
                                   8          v.                                          CUSTODY
                                   9   VICTOR DANTE YOUNG,
                                                                                          Dkt. No. 47
                                  10                Defendant.
                                  11
Northern District of California




                                  12          On March 28, 2019, defendant Victor Dante Young pled guilty to a violation of 18 U.S.C.
 United States District Court




                                  13   section 922(g) (felon in possession of a firearm and ammunition). On August 15, 2019, the Court
                                  14   sentenced Young to 30 months in the custody of the Bureau of Prisons (“BOP”) and 3 years of
                                  15   supervised release. Young is currently in the custody of the BOP and incarcerated at the federal
                                  16   correctional institution (“FCI”) in Mendota, California, with an anticipated release date of April 2,
                                  17   2021 (assuming good-time credit reduction). Based on his academic progress and good behavior in
                                  18   prison, Young is eligible for a release to halfway house on October 15, 2020, and for home
                                  19   confinement on January 2, 2021.
                                  20          Young moves for an order modifying his sentence pursuant to 18 U.S.C. section
                                  21   3582(c)(1)(A). Young requests that the Court reduce his sentence to time served with the balance
                                  22   of the period of his original sentence imposed as a period of supervised release with home
                                  23   confinement and such other conditions as the Court deems just. The Government opposes the
                                  24   motion.
                                  25   I.     APPLICABLE STANDARD
                                  26          Pursuant to the amendments enacted by the First Step Act of 2018 (“FSA”), section
                                  27   3582(c)(1)(A) permits a defendant to move for modification of a term of imprisonment after either:
                                  28   (1) the defendant has fully exhausted administrative rights to appeal a failure of the BOP to bring a
                                           Case 4:19-cr-00066-YGR Document 58 Filed 08/04/20 Page 2 of 5




                                   1   motion for sentence reduction on the defendant’s behalf, or (2) “the lapse of 30 days from the
                                   2   receipt of such a request by the warden of defendant’s facility, whichever is earlier.”1 On such a
                                   3   motion, the court:
                                   4          may reduce the term of imprisonment (and may impose a term of probation or supervised
                                              release with or without conditions that does not exceed the unserved portion of the original
                                   5          term of imprisonment), after considering the factors set forth in section 3553(a) to the extent
                                              that they are applicable, if it finds that--
                                   6
                                              (i) extraordinary and compelling reasons warrant such a reduction….
                                   7   Section 3582 directs the Court to consider the factors in 18 U.S.C. section 3553(a), consistent with
                                   8   applicable policy statements of the United States Sentencing Commission. The relevant United
                                   9   States Sentencing Guidelines states that “extraordinary and compelling reasons” include: (1)
                                  10   medical conditions which diminish the ability of the defendant to provide self-care in prison, (2)
                                  11   age-related deterioration, (3) family circumstances, and (4) other extraordinary and compelling
                                  12   reasons that exist either separately or in combination with the previously described categories.
Northern District of California
 United States District Court




                                  13   USSG § 1B1.13, Application Note 1(A). The Guidelines also require that the defendant not pose a
                                  14   danger to the safety of the community. Id. § 1B1.13(2).2
                                  15          The defendant bears the initial burden to put forward evidence establishing extraordinary
                                  16   and compelling reasons warranting a sentence reduction. United States v. Greenhut, 2020 WL
                                  17   509385, at *1 (C.D. Cal. Jan. 31, 2020) (citing United States v. Sprague, 135 F.3d 1301, 1306-07
                                  18   (9th Cir. 1998)).
                                  19

                                  20

                                  21          1
                                                 The Government does not dispute that at least 30 days have elapsed since Young made his
                                       request to the assistant warden of his facility, FCI Mendota. (See Dkt. No. 47-1 (handwritten
                                  22
                                       “copy” of letter that was emailed to the assistant warden on April 26, 2020).)
                                  23
                                              2
                                                 The current Guidelines were promulgated prior to the enactment of the FSA. The
                                  24   continued applicability of those Guidelines post-FSA is a subject of conflicting authorities. See
                                       United States v. Rodriguez, 424 F. Supp. 3d 674, 681–82 (N.D. Cal. 2019) (“This court follows the
                                  25
                                       growing number of district courts that have concluded that, in the absence of applicable policy
                                  26   statements [after the enactment of the FSA], courts ‘can determine whether any extraordinary and
                                       compelling reasons other than those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant’
                                  27   compassionate release.” (quoting United States v. Brown, 411 F. Supp. 3d 446, 449 (S.D. Iowa
                                       2019)). The Court need not decide the issue since it finds consideration of the factors stated in the
                                  28
                                       existing Guidelines useful in its exercise of discretion herein.


                                                                                         2
                                             Case 4:19-cr-00066-YGR Document 58 Filed 08/04/20 Page 3 of 5




                                   1   II.     DISCUSSION
                                   2           Young argues that extraordinary and compelling reasons to modify his sentence exist
                                   3   because he has medical conditions—obesity and asthma—which put him at greater risk for severe
                                   4   illness from coronavirus disease 2019 (“COVID-19”).
                                   5           The Government concedes that, under current Centers for Disease Control guidelines,3
                                   6   Young’s obesity places him at greater risk for severe illness from COVID-19. (See Dkt. No. 50 at
                                   7   16 (“Given the current pandemic and the likelihood that if defendant contracted COVID-19, he
                                   8   would potentially suffer severe symptoms on account of obesity, the government does not contest
                                   9   that defendant presents an extraordinary and compelling reason[.]”).) However, the government
                                  10   avers that Young’s medical records demonstrate that his asthma is not of a kind or degree that
                                  11   would put Young at greater risk of severe illness, should he be exposed to COVID-19.
                                  12           The government does not persuade. Although Young’s medical records are mixed, the
Northern District of California
 United States District Court




                                  13   record contains some documented history that Young has moderate to severe asthma. (See Dkt.
                                  14   No. 28 at 10; Dkt. Nos. 55-2, 57-1.) The record further reflects that Young has been unable to
                                  15   secure the use of an inhaler to treat his asthmatic condition despite at least some requests for the use
                                  16   of one. (See Dkt. No. 55-3, 57-1.) In similar circumstances, court have found that the continued
                                  17   denial of an inhaler during this pandemic time sufficient to demonstrate extraordinary and
                                  18   compelling reasons. See United States v. Lee, --- F. Supp. 3d. ---, 2020 WL 2512415, at *2 (N.D.
                                  19   Cal. May 15, 2020). Accordingly, these conditions—separately and taken together—rise to a level
                                  20   sufficiently compelling to support a reduction of sentence under the circumstances.
                                  21           The government further challenges that Young’s release is improper because his release
                                  22   would pose a danger to the safety of the community, and that the sentencing factors set forth in
                                  23   section 3553(a) do not support his early release. The Court has reviewed its file in this matter
                                  24   thoroughly, including the Probation Office’s initial presentencing report submitted and the more
                                  25   current BOP records submitted. Young has participated in vocational and life skills programming.
                                  26

                                  27           3
                                                   See CDC, People With Certain Medical Conditions, available at
                                       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
                                  28
                                       (updated July 30, 2020, last visited August 4, 2020).


                                                                                          3
                                            Case 4:19-cr-00066-YGR Document 58 Filed 08/04/20 Page 4 of 5




                                   1   He has had no disciplinary violations since February 14, 2019, when he was taken into custody.
                                   2   Although one of Young’s past crimes involved a robbery, the conduct occurred over ten years ago,
                                   3   and Young has since not had any other violent crimes demonstrating that he would be a danger to
                                   4   the community. Moreover, Young’s remaining sentence of incarceration is limited. Under
                                   5   Young’s currently imposed sentence, he is eligible for release to a halfway house in approximately
                                   6   two months, and for release to home confinement in approximately five months, before ultimately
                                   7   being released to supervised release in April 2021. Thus, these facts weigh in favor of granting
                                   8   Young’s motion for compassionate release as to the issue of danger as well as the section 3553(a)
                                   9   factors.
                                  10              Accordingly, for the foregoing reasons, the Court GRANTS the motion for compassionate
                                  11   release pursuant to 18 U.S.C. § 3582(c)(1)(a) and ORDERS as follows:
                                  12              1.        Young’s sentence of imprisonment is modified to time served and he is ordered to
Northern District of California
 United States District Court




                                  13   be released tomorrow, August 5, 2020. The Court directs the BOP to commence immediately the
                                  14   process of releasing Young from custody, and the United States Attorney’s Office and United
                                  15   States Probation Office are directed to take all steps communicate and facilitate Young’s imminent
                                  16   release.
                                  17              2.        The remaining portion of the original term of imprisonment shall be served as
                                  18   supervised release with the special condition that he shall be subject to home confinement at 7975
                                  19   Fall Creek Rd, Apt. #104, Dublin, California 94568 through October 31, 2020.
                                  20
                                                       a. Following his release, Young shall relocate directly to the Dublin, CA residence;
                                  21                   b. Within 72 hours of release from custody, Young shall contact the U.S. Probation
                                  22                        office to begin the reentry process; and
                                  23                   c.   As soon as practicable, Young shall register for Covered California.
                                  24              3.        During the period of home confinement Young shall be subject to the following

                                  25
                                       conditions:
                                                       a. He shall be placed on home confinement subject to the location monitoring program
                                  26
                                                            as directed by the probation officer through October 31, 2020, and be monitored by
                                  27
                                                            location monitoring technology at the discretion of the probation officer. Location
                                  28
                                                            monitoring shall be utilized to verify Young’s compliance with home detention


                                                                                               4
                                           Case 4:19-cr-00066-YGR Document 58 Filed 08/04/20 Page 5 of 5




                                                       while on the program. Location monitoring fees are waived.
                                   1
                                                    b. Young shall remain at the Dublin residence at all times except for activities
                                   2
                                                       necessary for employment; education; religious services; medical appointments;
                                   3
                                                       medial emergencies; attorney visits; court appearances; court-ordered obligations; or
                                   4
                                                       other activities, all of which must be approved in advance by the U.S. Probation
                                   5
                                                       Office.
                                   6                c. Young shall comply with the conditions of release and supervision set forth in the
                                   7                   Judgment (Dkt. No. 38).
                                   8          4.       Following the completion of home confinement, until the completion of his sentence
                                   9   on April 2, 2021, Young shall be subject to electronic monitoring as necessary and upon the

                                  10   discretion of U.S. Probation Office. Electronic monitoring may include curfews.
                                              5.       Upon the completion of his sentence on April 2, 2021, Young shall be subject to the
                                  11
                                       three-year term of supervised release imposed in the original sentence, during which he shall
                                  12
Northern District of California




                                       comply with the conditions of release and supervision set forth in the Judgment. (Dkt. No. 38).
 United States District Court




                                  13
                                              6.       The government shall serve a copy of this order on the Warden at FCI Mendota
                                  14
                                       forthwith.
                                  15

                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Date: August 4, 2020                             _______________________________________
                                  18                                                           YVONNE GONZALEZ ROGERS
                                                                                              UNITED STATES DISTRICT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28



                                                                                          5
